             Case 2:20-cv-00023-TSZ-MAT Document 7 Filed 04/21/20 Page 1 of 1



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   OMAR M BAILEY,

 9                              Petitioner,                Case No. C20-0023-TSZ-MAT

10           v.                                            ORDER DIRECTING RESPONDENT
                                                           TO FILE STATUS UPDATE
11   ICE FIELD OFFICE DIRECTOR,

12                              Respondent.

13

14           Based on a search of U.S. Immigration and Customs Enforcement’s (“ICE”) online

15   detainee locator, it appears petitioner may have been released from ICE custody. Within seven

16   days of the date of this order, the Court ORDERS respondent to file a status update addressing

17   petitioner’s custody status and, if he has been released, whether this case is moot.

18           The Clerk is directed to send copies of this order to the parties and to the Honorable Thomas

19   S. Zilly.

20           Dated this 21st day of April, 2020.

21

22                                                         A
                                                           Mary Alice Theiler
23                                                         United States Magistrate Judge



     ORDER DIRECTING RESPONDENT TO
     FILE STATUS UPDATE - 1
